Dooley, J.
Plaintiff, Robert Duhaime, appeals from a declaratory judgment holding that he is not entitled to receive additional retirement benefits from the Vermont Employees Retirement System, 3 V.S.A. §§ 455-495, for financially supporting his stepchild. He argues that 3 V.S.A. § 461(c)(2) requires the Treasurer to pay him an extra ten percent of his “average final compensation” on account of his dependent stepson. He also argues that if he is not entitled to additional compensation under the statute, the statute violates his rights *158under the Equal Protection Clause of the United States Constitution and Chapter I, Articles 7 and 9 of the Vermont Constitution. We agree that the statute entitles him to the benefits he seeks and we reverse.
Plaintiff was employed by the Vermont State Police from 1976 to 1983, at which time he began receiving accidental disability retirement compensation pursuant to 3 V.S.A. § 461. Prior to his disability, plaintiff had married Yolande Duhaime. Her biological son, Nathan, lived with his father until 1986, when he moved in with his mother and the plaintiff. In 1989, Ms. Duhaime was granted sole custody of Nathan. The custody order states that Ms. Duhaime is “presently financially able to support Nathan,” and it provides no child support from Nathan’s biological father, although the father acknowledges that he may have to pay child support in the future. In fact, plaintiff has financially supported Nathan since 1986. He claims Nathan as a dependent for purposes of calculating his income tax liability and his Veterans’ Administration disability allotment.
The issue in this appeal centers on whether plaintiff may claim his stepchild, Nathan, as “a dependent child of his” for purposes of calculating his retirement allowance pursuant to 3 V.S.A. § 461(c)(2).* If Nathan is a child who comes within the statutory description, plaintiff is entitled to the extra retirement benefits he seeks. The superior court denied plaintiff additional benefits for the dependent child because plaintiff had no legal obligation to support Nathan. Defendant argues, in addition, that irrespective of plaintiff’s obligation to support Nathan, the statute allows additional benefits only for adopted *159or natural children. We consider each ground for denial of additional compensation in turn.
The superior court decision was based on the erroneous principle that a stepparent has no duty to support his or her stepchild. That was the rule at common law, Borkman v. Commissioner of Social Welfare, 128 Vt. 561, 565, 268 A.2d 790, 793 (1970), unless the stepparent stood in loco parentis to the stepchild. See In re Fowler, 130 Vt. 176, 181, 288 A.2d 463, 467 (1972). In adopting 15 V.S.A. § 296, however, the Legislature changed the common law rule. The critical part of this statute is the last sentence, which states:
The duty of a stepparent to support a stepchild under this section shall be coextensive with and enforceable according to the same terms as the duty of a natural or adoptive parent ... including any such duty of support as exists under the common law of this state, for so long as the marital bond creating the step relationship shall continue.
15 V.S.A. § 296. Because of this language, we held recently in Ainsworth v. Ainsworth, 154 Vt. 103, 112, 574 A.2d 772, 778 (1990), “that the statute creates a general obligation of support” on stepparents.
Nathan is dependent on plaintiff in fact. Nathan is also legally dependent on plaintiff because of plaintiff’s obligation of support. Unless defendant’s argument that § 461(c)(2) is limited to natural or adopted children is correct, Nathan’s dependency gives plaintiff the right to the additional benefits he seeks.
Defendant’s argument is grounded in the statutory requirement that the child be “dependent child of his,” which defendant interprets to mean a natural or adopted child “of his,” irrespective of dependency. Defendant argues that this is the plain meaning of the statute to which we must adhere. See McSweeney v. McSweeney, 159 Vt. 629, 630, 618 A.2d 1332, 1334 (1992) (“Where the meaning of a statute is plain on its face, we will enforce the statute according to its terms.”). Further, defendant argues that this is the construction adopted by the Vermont Retirement Board, which administers the retirement system, see 3 V.S.A. § 471(a), and we must defer to its interpretation. See In re Taft Corners Assocs., 160 Vt. 583, 590, 632 A.2d 649, 653 (1993).
*160We find these arguments unpersuasive. The language of the statute is far from plain. The words “of his,” on which defendant puts so much weight, can be taken to mean “child of his,” as defendant urges, or “dependent... of his,” as plaintiff urges. Neither possible meaning, “his child” or “his dependent,” is more plain than the other.
Other canons of statutory construction are against defendant’s interpretation. The retirement act is remedial legislation that must be construed liberally in favor of the beneficiaries. Vincent v. Vermont State Retirement Bd., 148 Vt. 531, 536, 536 A.2d 925, 929 (1987). Moreover, the obvious intent of the statute is to increase the retiree’s benefits to account for minor dependents the retiree must support. See Burlington Elec. Dep’t v. Vermont Dep’t of Taxes, 154 Vt. 332, 335, 576 A.2d 450, 452 (1990) (primary goal of statutory construction is to implement the intent of the Legislature). It makes no sense for the Legislature to recognize the expenses of some dependents in that category and ignore the expenses of others. See In re South-view Assocs., 153 Vt. 171, 175, 569 A.2d 501, 503 (1989) (“We will avoid a construction that would render the legislation ineffective or irrational.”). As the New Hampshire Supreme Court stated when addressing a similar question of determining the amount of workers’ compensation benefits: “The benevolent purpose of the ... statute belies the suggestion that the granting or withholding of compensation benefits was intended to turn on the technical requirement of legal adoption where all of the characteristics of the parent-child relationship are otherwise proven.” MacArthur v. Nashua Corp., 493 A.2d 1126, 1129 (N.H. 1985). The Legislature that created plaintiff’s obligation to support Nathan as if he were his natural or adopted child could not have intended to deprive him of the income to do so when he could no longer work for the state.
We are also not persuaded that we should defer to the Vermont Retirement Board in these circumstances. Defendant defended this case relying on the common law rule that a stepparent has no duty to support a stepchild. Neither defendant, nor plaintiff, nor the superior court, recognized the relevant statute, 15 V.S.A. § 296, or our decision in Ainsworth. We do not know whether the Board would have denied plaintiff’s benefits if the Board had been aware of plaintiff’s obligation to *161support Nathan. Thus, we do not have a definitive interpretation of the statute to which to defer.
Because of our disposition of the statutory claim, it is unnecessary to reach plaintiff’s constitutional claims.

Reversed; judgment is entered for plaintiff.


 3 V.S.A. § 461(c)(2) provides:
(c) [A] group C member, upon accidental disability retirement, shall receive as a minimum an allowance which:
(2) If his compensation from the state is subject to social security withholding will, when added to his social security benefit, be equal to fifty percent of his average final compensation plus ten percent of his average final compensation for each dependent child of his, not in excess of three, who has not attained age eighteen or, if a dependent student, has not attained age twenty-three.